Citation Nr: 1724917	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-50 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide agent exposure.

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for an eye disorder, including as secondary to diabetes mellitus.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1965 to February 1969, with subsequent reserve service.  

This case comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before a Decision Review Officer (DRO) in September 2010 and before the undersigned Veterans Law Judge in November 2012.  Transcripts of both proceedings have been associated with the claims file.

This case was before the Board in February 2013 when it was remanded for additional development.  However, additional development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that as part of his duties in the Air Force, he set foot on the ground in the Republic of Vietnam, to include at Da Nang Air Base.  See May 2008 claim, July 2008 statement, and September 2008 statement.  The Veteran also asserts that while stationed at Ubon Royal Thai Air Force Base in Thailand, he performed guard duties on several occasions.  See April 2009 statement, September 2010 DRO Hearing transcript pg. 14, and November 2012 Board Hearing transcript, pp. 21, 31-32.  

The AOJ attempted to verify the Veteran's reported flights to Vietnam, and received a response from the Defense Personnel Records Information Retrieval System (DPRIS) in June 2011.  The response indicated that historical reports from the 8th Tactical Fighter Wing, the higher headquarters of the 8th Supply Squadron to which the Veteran had been assigned, had been reviewed.  Those histories did not indicate personnel from the 8th Supply Squadron retrieved aircraft parts from Da Nang.  The response stated that a report for the period from October 1967 to December 1967 showed two personnel from the 8th Support Squadron were on temporary duty assignment, but that the identities of those individuals and the location(s) of their assignments were unknown.

It is unclear whether the AOJ attempted to verify the Veteran's contentions regarding his participation in guarding the perimeter at Ubon RTAFB.  An October 2016 email correspondence indicates the Veteran's statements regarding guard duty could not be verified from "map d" notes and that a final review had been requested and / or performed.  Yet evidence of the AOJ's attempts to verify these statements is not shown in the claims file.  Given the ambiguity as to whether this development has been performed, remand is necessary to ensure all necessary actions have been taken and that any relevant documentation of these efforts has been associated with the claims file.

VA must follow certain procedures to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5(a), (b) (November 12, 2015).  Specifically, the M21-1 provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era,' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake all required development as indicated by the M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5(a), (b), and send a request, if deemed necessary, to the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service at Ubon RTAFB, Thailand, between October 1967 and November 1968, as reported by the Veteran, based on the information of record.  See April 2009 statement, September 2010 DRO Hearing transcript pg. 14, and November 2012 Board Hearing transcript, pp. 21, 31-32.

All documentation of such efforts and responses should be added to the claims file.  The AOJ should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.

2.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




